                Case
                   Case
                     1:17-cv-05425-LAK
                         18-128, Document
                                        Document
                                          74, 03/13/2019,
                                                   28 Filed
                                                          2517373,
                                                            03/13/19
                                                                   Page1
                                                                     Pageof 112of 12

                                                                                 N.Y.S.D. Case #
                                                                                17-cv-5425(LAK)
                                                                                 14-cr-0160(VEC)
       18‐128
       Haar v. Nationwide Mutual Fire Ins. Co.


                              UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         _______________

                                         August Term, 2018                         Mar 13 2019


             (Argued: January 15, 2019             Questions Certified: March 13, 2019)

                                         Docket No. 18‐128
                                         _______________

                                    DR. ROBERT D. HAAR, M.D.,

                                         Plaintiff‐Appellant,

                                                 – v. –

                          NATIONWIDE MUTUAL FIRE INSURANCE COMPANY,

                                         Defendant‐Appellee,

                      JOHN AND JANE DOE CORPS., 1–10, JOHN AND JANE DOE 1–10,

                                            Defendants.
                                         _______________

       B e f o r e:

                       KATZMANN, Chief Judge, HALL and LYNCH, Circuit Judges.
                                         ______________




CERTIFIED COPY ISSUED ON MARCH 13, 2019
        Case
           Case
             1:17-cv-05425-LAK
                 18-128, Document
                                Document
                                  74, 03/13/2019,
                                           28 Filed
                                                  2517373,
                                                    03/13/19
                                                           Page2
                                                             Pageof 212of 12




       Appeal from an order of the United States District Court for the Southern
District of New York (Kaplan, J.) granting defendant‐appellee’s motion to
dismiss, finding the New York statute under which plaintiff‐appellant sued, New
York Public Health Law § 230(11)(b), does not create a private right of action.
       Haar contends that the district court erred, arguing that such a right is
implied for bad faith complaints made to the New York Department of Health’s
Office of Professional Misconduct. Because Haar’s appeal raises questions of
New York law for which no controlling decisions of the New York Court of
Appeals exist, we CERTIFY a single question to the Court of Appeals.
             _______________
             GREGORY ZIMMER, New York, NY, for Plaintiff‐Appellant.

             RALPH CARTER, Duane Morris LLP, New York, NY, for Defendant‐
                   Appellee.
             _______________

      PER CURIAM:

      This appeal requires us to decide whether Robert D. Haar (“Haar”), an

orthopedic surgeon, may assert a cause of action for damages pursuant to N. Y.

Pub. Health Law § 230(11)(b) against Nationwide Mutual Fire Insurance

Company (“Nationwide”), which Haar alleges submitted a bad faith report

about him with the New York State Office of Professional Medical Conduct

(“OPMC”). The district court (Lewis A. Kaplan, Judge) dismissed Haar’s cause of

action asserted under Section 230(11)(b), holding that the New York Court of

Appeals, were it faced with the question, would find that the statute does not

create a private right of action. Because this issue turns on a question of state law


                                          2
          Case
             Case
               1:17-cv-05425-LAK
                   18-128, Document
                                  Document
                                    74, 03/13/2019,
                                             28 Filed
                                                    2517373,
                                                      03/13/19
                                                             Page3
                                                               Pageof 312of 12




for which no controlling decisions of the New York Court of Appeals exist, and

given a split in the Appellate Division, we certify this question to the Court of

Appeals, pursuant to 22 N.Y.C.R.R. § 500.27 and 2d Cir. R. 27.2(a).




                                    BACKGROUND

      The following facts are taken from Haar’s Verified Complaint, filed in the

Supreme Court of the State of New York, County of New York, on June 7, 2017.1

In 2012 and 2013, Haar provided treatment to several patients injured in

accidents involving vehicles for which Nationwide was the insurer. After

treating these patients, Haar submitted claims to Nationwide for payment of

medical treatment he provided. Nationwide denied one claim in full and denied

three others in part. Nationwide denied one claim in full based on a Peer Review

Report which concluded that there was “no cause and effect relationship”

between the injuries treated and the alleged accident. With respect to the three

other claims, Nationwide only partially reimbursed Haar because of the




      1 Reviewing de novo the district court’s decision to grant the motion to
dismiss, we view the facts—which are not of consequence here—in the light most
favorable to Haar. See Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 156–57
(2d Cir. 2001).

                                           3
          Case
             Case
               1:17-cv-05425-LAK
                   18-128, Document
                                  Document
                                    74, 03/13/2019,
                                             28 Filed
                                                    2517373,
                                                      03/13/19
                                                             Page4
                                                               Pageof 412of 12




applicable fee schedule, rather than because of any issue with the medical

treatment provided.

      Nationwide submitted a complaint to the OPMC with respect to Haar’s

conduct for the four patients he treated in 2012.2 On January 27, 2017, the OPMC

notified Haar that it had concluded an investigation. The OPMC took no

disciplinary action against Haar.

      Haar’s lawsuit, alleging, inter alia, bad faith reporting in violation of N.Y.

Pub. Health Law § 230(11)(b), followed. The claim was dismissed on November




      2 Haar’s Verified Complaint alleged that Nationwide’s report to the OPMC
was submitted in 2016. Nationwide submitted a redacted version of its OPMC
complaint, which it asserted could be considered at the dismissal stage because
Haar “effectively” incorporated it into his complaint. The district court assumed,
“without deciding, that the redacted form effectively was incorporated into the
complaint.” The OPMC form reflected a filing date of October 2, 2012, not 2016,
as Haar alleged. The district court held that the form “would establish only what
the form stated” and “could not properly be considered for the truth of the
matters asserted.” See Chambers v. Time Warner, Inc., 282 F.3d 147, 153‐54 (2d Cir.
2002) (a court may properly consider a document on a motion to dismiss even
when it has not been explicitly incorporated if it is “integral” to the complaint
and the complaint relies upon its terms and effect). Haar also asserted a
defamation claim, which he later withdrew “in light of the materials submitted”
by Nationwide. The district court converted Haar’s motion to withdraw into a
motion for summary judgment and dismissed the defamation claim as untimely.


                                           4
          Case
             Case
               1:17-cv-05425-LAK
                   18-128, Document
                                  Document
                                    74, 03/13/2019,
                                             28 Filed
                                                    2517373,
                                                      03/13/19
                                                             Page5
                                                               Pageof 512of 12




30, 2017 because the district court found that the statute does not create a private

right of action.




                                     DISCUSSION

      “We review the district court’s interpretation of a state statute de novo.”

Corsair Special Situations Fund, L.P. v. Pesiri, 863 F.3d 176, 179 (2d Cir. 2017).3

“Absent law from a stateʹs highest court, a federal court sitting in diversity has to

predict how the state court would resolve an ambiguity in state law.” Michalski v.

Home Depot, Inc., 225 F.3d 113, 116 (2d Cir. 2000). “In determining how the Court

of Appeals would rule on this legal question, the decisions of New York Stateʹs

Appellate Division are helpful indicators.” Id.

      N. Y. Pub. Health Law § 230(11)(b) states that “[a]ny person, organization,

institution, insurance company, osteopathic or medical society who reports or

provides information to the [state board for professional misconduct] in good

faith, and without malice shall not be subject to an action for civil damages or

other relief as the result of such report.” Section 230(11)(a) lists several entities




      3Unless otherwise indicated, case quotations omit all internal quotation
marks, alterations, footnotes, and citations.

                                            5
        Case
           Case
             1:17-cv-05425-LAK
                 18-128, Document
                                Document
                                  74, 03/13/2019,
                                           28 Filed
                                                  2517373,
                                                    03/13/19
                                                           Page6
                                                             Pageof 612of 12




which “shall . . . report to the board any information which such person, medical

society, organization institution or plan has which reasonably appears to show

that a licensee is guilty of professional misconduct” as defined in earlier sections

of the law. Any other person “may” make such a report. Id.

      In determining whether an implied private right of action exists under a

statute, New York courts are to consider three factors: “(1) whether the plaintiff

is one of the class for whose particular benefit the statute was enacted; (2)

whether recognition of a private right of action would promote the legislative

purpose; and (3) whether creation of such a right would be consistent with the

legislative scheme.” Schlessinger v. Valspar Corp., 686 F.3d 81, 87 (2d Cir. 2012)

(applying New York law).

      Nationwide argues that a consideration of the three factors listed in

Schlessinger indicates that Section 230(11)(b) does not create a private right of

action for bad faith or malicious reporting to the state board, relying in part on

an opinion from the Southern District of New York, Lesesne v. Brimecome, 918 F.

Supp. 2d 221 (S.D.N.Y. 2013) (Nathan, J.). There, when considering the first

Schlessinger factor, the district court held that the overall statutory scheme of

which Section 230(11)(b) is a part, “as a general matter, does not appear to have


                                           6
        Case
           Case
             1:17-cv-05425-LAK
                 18-128, Document
                                Document
                                  74, 03/13/2019,
                                           28 Filed
                                                  2517373,
                                                    03/13/19
                                                           Page7
                                                             Pageof 712of 12




been enacted for the benefit of individuals against whom reports are being

made—rather, it is creating a scheme to regulate medical misconduct.” Id. at 229.

As such, Section 230(11)(b) is not directed “toward benefiting doctors who have

had false reports made against them; it is directed toward protecting individuals

who have made complaints to the medical board.” Id.

      With respect to the second Schlessinger factor, “[t]he New York Court of

Appeals has explained that the purpose of § 230(11)(a) was to ‘encourage

complaints,’ primarily by medical professionals, and to address the reluctance of

such individuals to provide information regarding errant doctors because of a

fear of litigation.” Id. (quoting McBarnette v. Sobol, 83 N.Y.2d 333, 339‐41 (1994)).

The “[c]reation of an implied right of action in [Section] 230(11)(b) would thus be

counter to the legislative purpose due to the likelihood that it would chill such

complaints.” Id.

      As to the third Schlessinger factor, the district court in Lesesne found that

“an implied right of action would be contrary to the legislative scheme.” Id.

Given that the statute provides that any reports of misconduct made to the

medical board “shall remain confidential and shall not be admitted into evidence

in any administrative or judicial proceeding,” N.Y. Pub. Health. Law § 230(11)(a),


                                           7
        Case
           Case
             1:17-cv-05425-LAK
                 18-128, Document
                                Document
                                  74, 03/13/2019,
                                           28 Filed
                                                  2517373,
                                                    03/13/19
                                                           Page8
                                                             Pageof 812of 12




an implied right of action based on such confidential reports “runs directly

contrary” to the legislative scheme, Lesesne, 918 F. Supp. 2d at 229.

      The Appellate Division, Second Department agrees that Section 230(11)(b)

“does not create a private right of action.” Elkoulily v. N.Y.S. Catholic Heathplan,

Inc., 153 A.D.3d 768, 772 (2017). The Second Department noted that “[t]he stated

purpose of the provision is to protect individuals who have made complaints to

the specified institutions.” Id. (citing Lesesne, 918 F. Supp. 2d at 229).

      But the First Department reached the opposite result in Foong v. Empire

Blue Cross & Blue Shield, 305 A.D.2d 330 (2003). In Foong, the First Department

held that a “plaintiff has an implied right of action under Public Health Law

§ 230(11)(b) . . . .” 305 A.D.2d at 330. To be sure, the court’s analysis in Foong was

quite limited. The court in Foong first addressed whether a plaintiff has an

implied right of action under N.Y. Pub. Health Law § 4406‐d, “which gives

health care providers a measure of due process, in the form of peer review,

against the arbitrary termination of health care plan contracts, but does not

provide for any means of enforcement.” Id. In holding that such a right of action

existed, the First Department rejected the argument that such a right of action

would “thwart [a defendant’s] statutory right to terminate a [health care]


                                            8
          Case
             Case
               1:17-cv-05425-LAK
                   18-128, Document
                                  Document
                                    74, 03/13/2019,
                                             28 Filed
                                                    2517373,
                                                      03/13/19
                                                             Page9
                                                               Pageof 912of 12




provider immediately, without a hearing, in cases of imminent harm to patient

care and fraud,” noting that defendants “remain[] free to terminate a provider

without a hearing, although . . . grounds for doing so are subject to judicial

review.” Id. The First Department, with no further analysis, remarked that N.Y.

Pub. Health Law § 230(11)(b) also created a private right of action “[f]or similar

reasons,” noting that Section 230(11)(b) “immunizes from suit insurers and

others who make good faith reports to” the OPMC. Id.4

      “Although the parties did not request certification, we are empowered to

seek certification nostra sponte.” Corsair, 863 F.3d at 182–83 (quoting Kuhne v.

Cohen & Slamowitz, LLP, 579 F.3d 189, 198 (2d Cir. 2009)).5 Pursuant to the New

York Court of Appeals’ rules, “[w]henever it appears . . . that determinative

questions of New York law are involved in a case pending before [a federal

circuit court] for which no controlling precedent of the Court of Appeals exists,




      4Lesesne addressed Foong, but found it unconvincing due to a lack of
“substantial analysis of the text or purpose” of Section 230(11)(b). Lesesne, 918 F.
Supp. 2d at 229.

      5 At oral argument before this Court, held on January 15, 2019, both parties
indicated a willingness for the question of whether Section 230(11)(b) creates a
private right of action to be certified to the New York Court of Appeals.

                                           9
       Case
          Case
            1:17-cv-05425-LAK
                18-128, Document
                               Document
                                 74, 03/13/2019,
                                          28 Filed
                                                 2517373,
                                                   03/13/19
                                                          Page10
                                                            Pageof1012of 12




the court may certify the dispositive questions of law to the Court of Appeals.”

22 N.Y.C.R.R. § 500.27(a); see also 2d Cir. R. 27.2(a) (“If state law permits, the

court may certify a question of state law to that state’s highest court.”).

      Our decision to certify questions to the Court of Appeals is discretionary.

See Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 41–42 (2d Cir. 2010). In

determining whether to exercise that discretion, we consider whether “the New

York Court of Appeals has not squarely addressed an issue and other decisions

by New York courts are insufficient to predict how the Court of Appeals would

resolve it”; whether “the statute’s plain language does not indicate the answer”;

whether “a decision on the merits requires value judgments and important

public policy choices that the New York Court of Appeals is better situated than

we [are] to make”; and whether “the questions certified will control the outcome

of the case.” Id. at 42. Those factors, combined with the existence of a New York

State Appellate Division split, weigh in favor of certification in this case. See also

Corsair, 863 F.3d at 183 (“When assessing whether to certify a question for

review, we have traditionally considered whether a state court decision has ever

provided an authoritative answer . . . .”) (emphasis added).




                                           10
       Case
          Case
            1:17-cv-05425-LAK
                18-128, Document
                               Document
                                 74, 03/13/2019,
                                          28 Filed
                                                 2517373,
                                                   03/13/19
                                                          Page11
                                                            Pageof1112of 12




                                   CONCLUSION

      For the reasons stated, the Court hereby certifies the following question to

the New York Court of Appeals:


   1. Does New York Public Health Law Section 230(11)(b) create a private right

      of action for bad faith and malicious reporting to the Office of Professional

      Medical Conduct?


      We invite the Court of Appeals to reformulate this question as it sees fit or

expand it to address any other issues of New York law that would assist this

Court in determining whether Haar may assert a cause of action under Section

230(11)(b) against Nationwide.

      It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of

the New York Court of Appeals this opinion as our certificate, together with a

complete set of briefs, appendices, and the record filed in this case by the parties.

The parties shall bear equally any fees and costs that may be imposed by the

New York Court of Appeals in connection with this certification. This panel

retains jurisdiction for purposes of resolving this appeal once the New York

Court of Appeals has responded to our certification.



                                          11
       Case
          Case
            1:17-cv-05425-LAK
                18-128, Document
                               Document
                                 74, 03/13/2019,
                                          28 Filed
                                                 2517373,
                                                   03/13/19
                                                          Page12
                                                            Pageof1212of 12




                                   CERTIFICATE

      The foregoing is hereby certified to the New York Court of Appeals

pursuant to 22 N.Y.C.R.R. § 500.27(a) and 2d Cir. R. 27.2(a), as ordered by the

United States Court of Appeals for the Second Circuit.




                                        12
